  Case: 1:18-cv-00213-ACL Doc. #: 49 Filed: 03/05/19 Page: 1 of 3 PageID #: 378




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    SOUTHERN DIVISION

POPLAR BLUFF INDUSTRIES, INC.                      )
                                                   )
          Plaintiff                                )            Case No.: 1:18-cv-00213
                                                   )
    vs.                                            )
                                                   )
HARTFORD FIRE INS. CO. and                         )
HARTFORD CASUALTY INS. CO.                         )
                                                   )
          Defendants                               )

                           MEMORANDUM REGARDING DISCOVERY

          COME NOW Defendants, HARTFORD FIRE INSURANCE COMPANY and

HARTFORD CASUALTY INSURANCE COMPANY (hereinafter “Hartford”), by and through

counsel, and its Memorandum regarding disputes concerning discovery issues states as follows:

          1.      Defendants are happy to report that the parties have made great strides in resolving

our discovery disputes. We are not asking you to rule on any discovery disputes, objections, etc. at

this time.

          2.      Plaintiff provided responses to Defendants’ initial written discovery. Defendants are

substantially satisfied with these responses. There is some information and documents which

Defendants believe they are entitled to that have not already been provided, but Defendants will

follow up with Plaintiff to discuss these relatively narrow issues and are optimistic that we will be

able to resolve these issues.

          3.      With respect to the discovery served on Defendants, counsel for both parties took

the opportunity to meet and confer in an effort to address many of Defendants’ concerns with the

initial discovery.



                                                       1
 Case: 1:18-cv-00213-ACL Doc. #: 49 Filed: 03/05/19 Page: 2 of 3 PageID #: 379




        4.      Plaintiff’s counsel was kind enough to provide Defendants with a second set of

interrogatories and requests for production with the areas of inquiry greatly narrowed following the

parties’ negotiations.

        5.      Defendants are currently finalizing responses/answers to the amended written

discovery and hope to have the discovery responses finalized as soon as possible.

        6.      We anticipate producing nearly all of the claim file, subject to withholding of items

privileged from discovery by the attorney/client and work-product privileges.

        7.      Any documents that we do not supply will be identified in a list of privileged items.

        8.      The discoverable portions of the claim file have been Bates-stamped and should be

distributed shortly.

        9.      We believe these supplemental answers, responses, and objections will provide

Plaintiff with much of the information it demands.

        10.     If Plaintiff feels more information or documents are needed, we will do our best to

work out any such disputes.

        11.     In summary, our disputes with Plaintiff’s discovery is much narrower than they were

sixty (60) days ago.

        12.     We are optimistic that we will be able to resolve most, if not all, of the remaining

disputes.

        13.     If any disputes remain, we will submit those very narrow issues to you for ruling.

                                               Respectfully submitted,

                                               /s/ Scott C. Harper
                                               Scott C. Harper, #31378
                                               Lee J. Karge, #56940
                                               BRINKER &DOYEN, LLP



                                                  2
 Case: 1:18-cv-00213-ACL Doc. #: 49 Filed: 03/05/19 Page: 3 of 3 PageID #: 380




                                                34 North Meramec – 5th Floor
                                                St. Louis, MO 63105
                                                314.863.6311 – Phone; 314.863.8197 – Fax
                                                harper@brinkerdoyen.com
                                                lkarge@brinkerdoyen.com
                                                Attorneys for Defendants


                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was filed with

the Court’s electronic filing system, with notice of case activity to be generated and sent electronically

by the Clerk of said Court on the 5th day of March, 2019, to all counsel of record.



                                                /s/ Scott C. Harper




                                                    3
